DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, this claim is rejected because it would have been unclear to one of ordinary skill in the art at the time of invention whether or not the polyester is in addition to the PET or is just another reference to the PET, since PET is a polyester. 


Claim Rejections - 35 USC § 102
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer et al (US 2004/0091694 A1).
	Regarding claims 1, 3, 4, and 8, Holzer teaches an adhesive layer (13) made of a hot melt or heat activatable adhesive (i.e., a reactivatable tile bonding mat installable) wherein the hotmelt adhesive may be that of a polyester (i.e., the reactivatable tile bonding mat comprising a top surface; and a bottom surface, wherein the top surface and the bottom surface include a polymer hot-melt material, the polymer hot-melt material having adhesive properties and being reactivatable by heating) (para 31, 35-36; fig 1).
	With regard to the limitation “without cement-based thinset,” Holzer suggests an embodiment which lacks a cement-based thinset (para 35-36; fig 1) which would have suggested to one of ordinary skill in the art at the time of invention a reactivatable tile bonding mat installable without cement-based thinset.
	With regard to the limitation “for fixing tiles of concrete, wood, stone or vinyl to a floor,” this is a future use limitation that does not add structure to the embodiment of the instant claims, and therefore need not be taught by Holzer.
	Holzer teaches its laminates may be induction bonded to support structure such as tabletops, appliance fronts, push and kick plates, and residential cabinetry which would have suggested to one of ordinary skill in the art at the time that of a wood, metal, or concrete surface (i.e., the polymer hot-melt material is adhesive with regard to a surface of at least one of concrete, wood, stone, tile and vinyl; wherein the polymer hot-melt material creates bonding to the surface upon being heated to a pre-determined temperature; wherein a strength of the bonding satisfies one or more construction requirements for tile installation) (para 6, 37, 42, 43).
Regarding claims 5 and 6, Holzer teaches the susceptor for electromagnetic energy may be metallic powder, flakes, or fibers in a polymer matrix (i.e., a mixture or thoroughly mixed) such as the heat responsive adhesive material (e.g., hot melt adhesive) (para 23, 25; claims 18-20) which would have suggested to one of ordinary skill in the art at the time of invention wherein the susceptor powder, flakes or fibers are distributed through the hot melt adhesive (i.e., top surface and the bottom surface include a heat receptor and the heating includes induction heating and wherein the heat receptor is embedded into the polymer hot-melt material and includes at least one of metal flake or metallic fiber).
Regarding claims 7 and 8, these claims are directed to a future method of heating and do not add structure to the reactivatable bonding mat of claim 1 and therefore need not be taught by prior art.


Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gossi et al (US 2018/0179418 A1).
	Regarding claims 1, 3, and 4, Gossi teaches an adhesive layer made of a hotmelt adhesive (i.e., a reactivatable tile bonding mat installable) wherein the hotmelt adhesive may be that of a polyester (i.e., the reactivatable tile bonding mat comprising a top surface; and a bottom surface, wherein the top surface and the bottom surface include a polymer hot-melt material, the polymer hot-melt material having adhesive properties and being reactivatable by heating) (para 31, 52; fig 1).
	With regard to the limitation “without cement-based thinset,” Gosse suggest an embodiment which lacks a cement-based thinset (para 31; fig 1) which would have suggested to one of ordinary skill in the art at the time of invention a reactivatable tile bonding mat installable without cement-based thinset.
	With regard to the limitation “for fixing tiles of concrete, wood, stone or vinyl to a floor,” this is a future use limitation that does not add structure to the embodiment of the instant claims, and therefore need not be taught by Gossi. However, Goss suggests an additional plastic layer and further states the plastic layer may comprise PVC and further comprise a supportive layer (para 39-43) which would have rendered obvious that of a vinyl tile to that of one of ordinary skill in the art at the time of invention (i.e., for fixing tiles of vinyl to a floor).
Gossi teaches the adhesive layer (3) may be bonded to a substrate of wood, metal, plastic, or concrete and is a hotmelt adhesive (i.e., the polymer hot-melt material is adhesive with regard to a surface of at least one of concrete, wood, stone, tile and vinyl; wherein the polymer hot-melt material creates bonding to the surface upon being heated to a pre-determined temperature; wherein a strength of the bonding satisfies one or more construction requirements for tile installation) (para 25, 45, 46).
	Regarding claims 7 and 8, these claims are directed to a future method of heating and do not add structure to the reactivatable bonding mat of claim 1 and therefore need not be taught by prior art.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer.
Regarding claim 15, Holzer teaches the use of fabrics or scrims as support layers in the adhesive layer (para 29); and one of ordinary skill in the art would have known that fabrics or scrims are often used in construction materials (e.g., drywall taping or duct tape) to add support to a layer and/or to prevent crack suppression, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location and the number of scrims or fabrics (i.e., crack suppressant membranes) to add support to the adhesive layer.
Regarding claim 18, Holzer teaches the thickness of the adhesive layer (i.e., the height between the top surface and the bottom surface) may be adjusted to ensure full contact between the adhesive and the substrate surface, i.e. to fill any gaps that may otherwise exist (para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the adhesive layer to ensure full contact between the adhesive and the substrate surface as well as optimize the strength of the layer.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Loth et al (US 2008/0293872 A1).
	Holzer teaches the reactivatable tile bonding mat of claim 1. Holzer further suggests the adhesives may be polyesters (para 31).
	Holzer fails to suggest the filler being at least one of calcium carbonate, aragonite, silica, metal flake, and glass; wherein the filler is melted into the PET in a pre-determined proportion to obtain the polymer hot-melt material with a pre-determined melting temperature; wherein the polymer hot-melt material comprises 20-50 % by volume of the PET and 50-80% by volume of glass material; wherein the glass material is made of a ground glass or a recycled windshield glass; wherein a melting temperature of the polymer hot-melt material is higher than a temperature produced by a floor heating system; wherein the top surface and the bottom surface include a hydrophobic material, the hydrophobic material causing the reactivatable tile bonding mat to be moisture resistant.
	Loth teaches adhesives with glass particles as a filler wherein the filler is 0.2 to 70 wt % based on the total weight of the composition; wherein the adhesive may be a hot melt adhesive comprising an organic binder of polyethylene terephthalate; wherein the viscosity, strength, elasticity, abrasion resistance, burning characteristics, and further properties of cured polymeric compounds are influenced by the nature and quantities of the fillers contained therein (abstract, para 3, 74, 264-266). Loth further teaches the glass may be recycled glass comminuted particles (para 8-9). 
	Therefore, it would have been obvious to one of ordinary skill to use the glass particles and PET of Loth in or for the hot melt adhesives of Holzer, and therein adjust the concentration of the glass particles to the PET in the composition to optimize the viscosity, strength, elasticity, abrasion resistance, burning characteristics, and further properties of the composition (i.e., wherein the filler is melted into the PET in a pre-determined proportion to obtain the polymer hot-melt material with a pre-determined melting temperature). Furthermore, substituting or combining the composition of Loth with the composition with Holzer would have been prima facie obvious to one of ordinary skill in the art at the time of invention, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).
	In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the melting temperature of the hot melt adhesive to withstand melting under environmental and application conditions, so the flooring doesn’t delaminate when subjected to environmental and application conditions (i.e., wherein a melting temperature of the polymer hot-melt material is higher than a temperature produced by a floor heating system).
	Loth teaches wherein the top surface and the bottom surface include a hydrophobic material, the hydrophobic material (e.g., wax) causing the reactivatable tile bonding mat to be moisture resistant (para 265).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Park et al (KR 2013-0120825 A).
	Holzer teaches the reactivatable tile bonding mat of claim 1.
	Holzer fails to suggest wherein at least one of the top surfaces and bottom surface comprises a notch pattern; wherein the notch pattern includes notches 1/2 inches wide and 3/8 inches deep and a distance between two neighboring notches is 1/4 inches.
	Park teaches a laminated floor material comprising a laminated floor layer mounted and arranged on a concrete floor, and a hot melt adhesive layer formed in predetermined patterns on the lower side of the laminated floor layer to enable the laminated floor layer to be fixed and adhered to the concrete floor, and forming a separated space so that the heat conduction by convection between the concrete floor and the laminated floor layer is possible (abstract).
	Therefore, per the teachings of Park, it would have been obvious to one of ordinary skill in the art at the time of invention to pattern and adjust the pattern of the hot melt adhesive layer of Holzer so its flooring adheres to the concrete floor, and forms a separated space so that the heat conduction by convection between the concrete floor and the laminated floor layer is possible.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moro in view of Loth.
	Moro teaches a hot-melt adhesive material for dielectric heating and use in architectural materials, comprising (A) an adhesive layer containing a modified polyolefin resin composition laminated on at least one surface of (B) a metal material; wherein the modified polyolefin resin composition may comprise fillers and be melt kneaded and extruded into a sheet (para 1, 53-55, 62, 76); so Moro would have suggested or otherwise render obvious to one of ordinary skill in the art at the time of invention a method for manufacturing a reactivatable tile bonding mat, the method comprising providing a polymer; providing a filler; melting the filler into the polymer in a pre-determined proportion to obtain a polymer hot-melt material having a pre-determined melting temperature; and forming, from the polymer hot-melt material, a mat having a first surface and a second surface, wherein heating of the polymer hot-melt material causes the first surface to adhere to a tile and the second surface to adhere to a surface to be covered by the tile; and a reactivatable tile bonding mat installable, the reactivatable tile bonding mat comprising a top surface; and a bottom surface, wherein the top surface and the bottom surface comprises a polymer hot-melt material, the polymer hot-melt material including a polyester and a filler mixed in pre-determined proportions, the polymer hot-melt material having a pre-determined melting temperature, and wherein heating of the polymer hot-melt material to at least the pre-determined melting temperature causes the first surface to adhere to a tile and the second surface to adhere to a surface to be covered by the tile.
	With regard to the limitation “without cement-based thinset,” Moro suggests an embodiment which lacks a cement-based thinset (para 14) which would have suggested to one of ordinary skill in the art at the time of invention a reactivatable tile bonding mat installable without cement-based thinset. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to exclude the cement-based sunset if it is not needed, since omission of an element is prima facie obvious if the function of the element is not needed (MPEP § 2144.04 II).
	Moro fails to suggest the polymer is PET polyester.
	Loth teaches adhesives with glass particles as a filler wherein the filler is 0.2 to 70 wt % based on the total weight of the composition; wherein the adhesive may be a hot melt adhesive comprising an organic binder of polyethylene terephthalate; wherein the viscosity, strength, elasticity, abrasion resistance, burning characteristics, and further properties of cured polymeric compounds are influenced by the nature and quantities of the fillers contained therein (abstract, para 3, 74, 264-266). Loth further teaches the glass may be recycled glass comminuted particles (para 8-9). 
	Therefore, it would have been obvious to one of ordinary skill to use the glass particles and PET of Loth in or for the hot melt adhesives of Moro, and therein adjust the concentration of the glass particles to the PET in the composition to optimize the viscosity, strength, elasticity, abrasion resistance, burning characteristics, and further properties of the composition (i.e., wherein the filler is melted into the PET in a pre-determined proportion to obtain the polymer hot-melt material with a pre-determined melting temperature). Furthermore, substituting or combining the composition of Loth with the composition with Moro would have been prima facie obvious to one of ordinary skill in the art at the time of invention, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.
With regard to the Applicant’s arguments concerning the rejection of Claim 20 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the Applicant cites the following passage(s) from the specification:

    PNG
    media_image1.png
    181
    658
    media_image1.png
    Greyscale

	This does not appear to add clarification as “PET polyester” is redundant and/or could be interpreted as some sort of blend, and the claim states “including a polyester” which could mean a separate component of polyester is added.
	Applicant contends that Gossi does not suggest the reactivatable tile mat of claim 1 (e.g., the heat-activatable and reactivatable hot melt adhesive is disposed on both the upper and lower surface of the adhesive mat). This is not persuasive.
	Gossi teaches its Gossi teaches an adhesive layer made of a hotmelt adhesive (i.e., a reactivatable tile bonding mat installable) wherein the hotmelt adhesive may be that of a polyester (i.e., the reactivatable tile bonding mat comprising a top surface; and a bottom surface, wherein the top surface and the bottom surface include a polymer hot-melt material, the polymer hot-melt material having adhesive properties and being reactivatable by heating) (para 31, 52; fig 1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., disposed on both the upper and lower surface of the adhesive mat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to the limitation “for fixing tiles of concrete, wood, stone or vinyl to a floor,” this is a future use limitation that does not add structure to the embodiment of the instant claims, and therefore need not be taught by Gossi. However, Goss suggests an additional plastic layer and further states the plastic layer may comprise PVC and further comprise a supportive layer (para 39-43) which would have rendered obvious that of a vinyl tile to that of one of ordinary skill in the art at the time of invention (i.e., for fixing tiles of vinyl to a floor). Furthermore, nothing in the instant claim language forbids the layer of PVC from being present since the mat is still present. The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
	With regard to the limitation “for fixing tiles of concrete, wood, stone or vinyl to a floor,” this is a future use limitation that does not add structure to the embodiment of the instant claims, and therefore need not be taught by Holzer. Furthermore, Holzer teaches its laminates may be induction bonded to support structure such as tabletops, appliance fronts, push and kick plates, and residential cabinetry which would have suggested to one of ordinary skill in the art at the time that of a wood, metal, or concrete surface (i.e., the polymer hot-melt material is adhesive with regard to a surface of at least one of concrete, wood, stone, tile and vinyl; wherein the polymer hot-melt material creates bonding to the surface upon being heated to a pre-determined temperature; wherein a strength of the bonding satisfies one or more construction requirements for tile installation) (para 6, 37, 42, 43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783